Citation Nr: 1602697	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-37 304 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD), ischemic heart disease, or diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides and service-connected PTSD, ischemic heart disease, or diabetes mellitus.

3.  Whether the severance of service connection for diabetes mellitus was proper.  


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1971, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was before the Board and remanded in March 2013 to provide the Veteran with an opportunity to testify at a Board hearing.  The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.  This case was returned to Board and remanded in May 2014 for further evidentiary development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the April 2015 supplemental statement.  To the extent that the Veteran submitted additional evidence related to his diabetes mellitus, to include a July 2015 statement from his VA physician, after the issuance of April 2015 supplemental statement of the case, the Board finds that there is no prejudice to the Veteran as the decision herein restores the Veteran's service connection for diabetes mellitus and is considered a full grant of benefits.  

The issues of service connection for hypertension and service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the grant of service connection for diabetes mellitus was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The RO's initial grant of service connection for diabetes mellitus was not clearly and unmistakably erroneous and severance thereof was improper.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Pertinently, if a veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected if they manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

Here, the RO granted service connection for diabetes mellitus in an August 2008 rating decision and assigned a 20 percent evaluation effective from August 24, 2007.  The RO based its decision on the Veteran's service personnel records that established that he had the required service in the Republic of Vietnam, the Veteran's VA treatment records a diagnosis of diabetes mellitus in 2004, and a May 2007 physician's statement that showed that the Veteran required oral hypoglycemics and a restricted diet to control his diabetes.  

Subsequently, in a May 2009 rating decision, the RO proposed to sever service connection for diabetes mellitus.  The RO based its determination on an August 2008 VA examination report wherein the VA examiner opined that the Veteran did not have diabetes mellitus and that the prior diagnoses of record were likely based on a clerical error.  In an August 2009 rating decision, the RO severed service connection effective from November 1, 2009.  For the reasons below, the Board finds that the severance of service connection was improper.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

Initially, as the Board concludes that severance was not appropriate on substantive grounds, any error in following severance procedere is moot.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Court has set forth a three-pronged test to determine whether there is clear and unmistakable error in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The same standards apply in a determination of clear and unmistakable error in a prior decision and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  Daniels, 10 Vet. App. at 480; Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  

A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

As noted above, in severing service connection, the RO found the Veteran did not have a current diagnosis of diabetes mellitus for VA purposes; his service in Vietnam and presumptive exposure to herbicides is not in dispute.  The Board finds, however, that the evidence does not clearly and unmistakably demonstrate that the Veteran did not have diabetes mellitus during the period on appeal.  

Specifically, records dated throughout the entire appeal reflect diagnoses of, and treatment for, type II diabetes mellitus and associated complications.  Significantly, the Veteran's physicians, both private and VA, have submitted statements that the Veteran has diabetes mellitus.  See May 2007 disability benefits questionnaire (DBQ) (documenting that the Veteran had diabetes mellitus with renal and cardiovascular complications); July 2009 DBQ (documenting that the Veteran has diabetes that requires a restricted diet); August 2009 DBQ (documenting that the Veteran has diabetes mellitus that requires a restricted diet); July 2015 DBQ (documenting that the Veteran has diabetes mellitus that is managed by restricted diet and exercise with complications including diabetic neuropathy or renal dysfunction).  

Additionally, the Veteran's private and VA treatment records include diagnoses of diabetes mellitus starting in May 2004.  See e.g., May 2004 VA treatment record (containing a notation that the Veteran was told he was "borderline diabetic" last time he was seen and advised to lose weight); August 2004 VA treatment record (containing a diagnosis of "diabetic" in a podiatry consultation note); December 2004 VA treatment record (containing an "x" next to diabetes in a section entitled "Objective Examination (Diagnosis)"); August 2006 VA treatment record (containing the statement that the Veteran is a diabetic); April 2007 VA treatment record (containing a diagnosis of adult onset diabetes and a notation that the Veteran was doing reasonably well and will check his urine for microalbuminuria; he has some renal insufficiency); December 2008 private treatment record (containing an assessment of diabetes mellitus with renal manifestations); March 2011 VA treatment record (containing a diagnosis of diabetes microalbumin).  Specifically, an August 2011 private treatment record noted that there was some discussion on whether the Veteran has diabetes or not and that when he came to her with a diagnosis of diabetes in 2005, per patient, she documented the same and he informed her that when he was first told about the diagnosis he worked diligently on his diet and exercise to correct it.  

The Board acknowledges the existence of countervailing evidence of record indicating that that Veteran does not have a current diagnosis of diabetes and has never had diabetes.  In this regard, at the August 2008 VA examination, the VA examiner reported that there were no documented glucose measurements supporting a diagnosis of diabetes mellitus and that the medical records indicate that, in 2004, he was informed by his primary care provider that he was "borderline diabetic," and encouraged to lose weight and exercise.  The examiner stated that, subsequently, the medical notes show that his fasting blood sugar readings were always below 100 and that around 2004-2005, the Veteran had a new primary care provider.  The examiner stated that the new provider then described the Veteran's previous diagnosis as "diabetes" or "glucose intolerance," without any documented laboratory findings supporting the diagnosis.  In a corresponding VA examination related to the Veteran's hypertension, the examiner reiterated that the diagnosis of diabetes was very likely a clerical error when the Veteran changed primary care providers.  The examiner explained that the Veteran's longstanding history of poorly controlled hypertension would readily account for the Veteran's nephropathy, coronary artery disease, and congestive heart failure and that his longstanding history of variable neurologic deficits in both lower extremities most likely account for the neurologic findings.  

Similarly, at a March 2015 VA examination, the examiner opined that the Veteran does not meet the criteria for a diagnosis of diabetes mellitus.  The examiner noted that the Veteran's fasting glucose was normal (96 mg/dL in December 2014 and 104 mg/dL in May 2014) and his A1C was 5.1 percent.    

Furthermore, the Veteran's treatment records reveal diagnoses of glucose intolerance, prediabetes, and borderline diabetes.  See e.g., December 2006 VA treatment record (contacting a diagnosis of abnormal glucose tolerance); September 2007 private treatment record (the physician noted that she suspected that the Veteran was borderline diabetic or prediabetic as he was also on no medication); December 2012 private treatment record (noting that the frequency of A1C testing can be decreased pending results today as he is no longer in the pre diabetes mellitus range); February 2014 VA treatment record (contains an assessment of glucose intolerance).  

A change in diagnosis may be accepted as a basis for severance action, if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is "clearly erroneous."  38 C.F.R. § 3.105(d).  Notably, neither the August 2008 and March 2015 VA examiners nor any of the Veteran's physicians stated that the earlier diagnosis of diabetes was "clearly erroneous" in accordance with the applicable regulation, merely that it was "very likely" a clerical error or that she "suspected" that the Veteran was borderline diabetic or prediabetic.   

VA's task in assessing whether severance of service connection was proper is not to assess the probative value and weight of evidence proffered, or to determine whether the preponderance of the evidence is against the claim on appeal.  Rather, it is VA's task to determine whether the grant of service connection for diabetes mellitus constitutes clear and unmistakable error, which is a very onerous standard.  A nuanced balancing of the weight, credibility, and probative value of the evidence of record in making such a determination would constitute legal error.  Stallworth, 20 Vet. App. at 488.  Given the mixed evidence of record, the countervailing evidence in itself does not rise to the level of proof necessary for a finding that there was clear and unmistakable error in the grant of service connection for diabetes mellitus.  The Board emphasizes that there is nothing in the rating schedule that mandates a minimum A1C level or fasting plasma glucose in order for diabetes to quality as a disability for service connection purposes whereas in other contexts it has indicated that disabilities require specific measurements.  Compare 38 C.F.R. 
§ 4.119, DC 7319 (contains no specific criteria required to diagnose diabetes mellitus) with 38 C.F.R. § 4.104, DC 7107 (defining hypertension based on specific blood pressure readings) and 38 C.F.R. § 3.385 (defining hearing loss based on specific audiometric thresholds and/or speech recognition scores).  

In summary, the evidence of record on the issue of whether the Veteran has diabetes mellitus renders this case short of undebatable.  While there certainly is conflicting evidence on whether the Veteran has diabetes, there is no clear and unmistakable evidence showing that he did not.  Accordingly, severance of service connection for diabetes on the basis of clear and unmistakable error was improper and the claim to restore service connection is granted.  See 38 C.F.R. § 3.105(d). 


ORDER

Severance of service connection for diabetes mellitus was improper and service connected compensation for diabetes is restored.


REMAND

The Board finds that a remand is necessary in order to comply with the May 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  

First, in the May 2014 remand, the Board requested VA medical opinions be obtained that, in part, addressed whether the Veteran's hypertension and erectile dysfunction were caused or aggravated by his posttraumatic stress disorder (PTSD), ischemic heart disease, and diabetes mellitus.  VA medical opinions were provided in March 2015; however, as to the hypertension, the examiner did not address whether it was caused or aggravated by the diabetes mellitus and only addressed the PTSD and ischemic heart disease.  As to the erectile dysfunction, the examiner opined that the erectile dysfunction was caused by the medication that he takes for his hypertension without addressing the Veteran's PTSD, diabetes mellitus, or ischemic heart disease.  Furthermore, as service connection for diabetes mellitus has now been restored, the Board finds that it is necessary to obtain to an opinion as to whether the Veteran's hypertension and erectile dysfunction were caused or aggravated by his diabetes.  

Additionally, a remand is necessary to comply with the May 2014 Board remand directive that instructed that all development necessary must be performed to determine whether the Durham VA medical center previously transferred the Veteran's 1971 to 1980 VA treatment records to the Winston-Salem RO, and if so, whether those records were located in Winston-Salem.  If the records were not located, a second formal finding of unavailability was to be issued and notice was to be provided to the Veteran of the findings.  Although a request was made to obtain the records, it does not appear that a reply was received, that a formal finding of the unavailability records was issued, or that the Veteran informed of the failure to obtain the records.   

Accordingly, the case is REMANDED for the following action:

1.  Perform all development necessary to determine whether the Durham VA Medical Center previously transferred the Veteran's 1971-1980 VA treatment records to the Winston-Salem RO, and, if so, whether those records are located in Winston-Salem.  If the records still are not located, issue a second formal finding of unavailability and provide notice to the Veteran of those findings.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, refer the claims file to a qualified VA examiner for a clarifying opinion regarding the etiology of the Veteran's erectile dysfunction.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated (permanently worsened) by his service-connected: 1) PTSD; 2) diabetes mellitus; and 3) ischemic heart disease.  In rendering the opinions, the examiner should also consider the effects (including the combined effects) of any and all medications taken for his service-connected conditions.  

The examiner must also specifically consider: 1) the August 2008 VA examination report that contained the finding that the erectile dysfunction was related to his diabetes mellitus and 2) the July 2012 private treatment record relating to the erectile dysfunction that contained a notation of "endothelial risk factors: CAD, HTN, DM."  

5.  After any additional records are associated with the claims file, refer the claims file to a qualified VA examiner for a clarifying opinion regarding the etiology of the hypertension.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records (including the May 2011 VA examination report, November 2011 VA examination report, and March 2015 VA examination report) and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that Veteran's hypertension manifested in service or within one year of separation from service.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension is otherwise related to the Veteran's period of active service.  

In rendering these opinions, the examiner must address the following blood pressure readings: 118/88 in September 1971, 112/78 in December 1971, 130/80 in March 1980, 120/90 in March 1980, 130/90 in March 1980, 140/90 in March 1980, 130/90 in May 1980, 140/100 in May 1980, 114/118 and 150/112 in September 1980, 130/90 in September 1980, 144/90 in August 1982, 132/98 in August 1982, 130/90 in March 1984, 130/98 in July 1984, 150/100 in July 1984, and 120/100 in July 1985.  

Third, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension is related to his exposure to herbicides during service (notwithstanding that it is not on the list of presumed diseases associated with herbicides).  In rendering the opinion, the examiner must address the article submitted by the Veteran in August 2009 entitled "Hypertension/High Blood Pressure Health Center: Agent Orange, High BP May be Linked."   

Fourth, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated (permanently worsened) by the Veteran's service connected disabilities, to include his 1) PTSD; 2) diabetes mellitus; and 3) ischemic heart disease.  In rendering these opinions, the examiner must specifically address the August 2008 article from Dr. H.J. entitled "The brain changes: The Hyperactive Amygdala" and the November 2011 opinion from Dr. E.W.H. relating the Veteran's hypertension to his PTSD.  The examiner must also address the March 2014 private treatment record that noted that the hypertension was exacerbated by stress.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


